DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 JUN 2021 has been entered.

Priority
Examiner notes that the priority document for this application only contemplates pure ALD reaction processes.  As such, Claims 1 and 55 do not have full support in the priority document as they are open to non-ALD reaction processes (e.g. hybrid CVD-ALD processes).  As such, Examiner holds that the priority date for Claims 1 and 55, and dependents therefrom except Claim 54, is the filing date of 28 JUN 2018.
Examiner notes that Claim 54, which depends from Claim 1, does have the support of the priority provisional document as it is drawn to ALD processes and therefore is entitled to the priority date of 29 JUN 2017.

Claim Objections
Claim 25 is objected to because of the following informalities:  The claim contains a struck-through chemical compound (SbClx) which was removed by previous amendment.  Appropriate correction is required.
 
Response to Amendment
Examiner notes the amendment filed 21 JUN 2021.  The status of the claims is as follows:
Claims 1-8, 25, 27, 30, 37, 39, 44, 45, 54, 55, and 57-60 are pending.
Claims 1, 55, 57, and 58 are amended.
Claims 2, 3, 9-24, 26, 28, 29, 31, 32-35, 36, 38, 40-43, 46-53, and 56 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4-8, 25, 27, 37, 54, 55, 57, 58, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh ‘410 (U.S. PGPub 2012/0028410).
Claim 1 – Marsh ‘410 teaches a cyclic vapor deposition method (Abstract, ALD) for forming a selector device (PG 0002, phase change memory; PG 0015 of specification, memory circuits are an express example of a selector device) comprising depositing a doped chalcogenide film comprising Sb-Te (PG 00 (PG 0018-0022, Ge-Sb-Te comprises Ge-Te and Sb-Te, where either Sb or Ge can be considered a dopant in the other binary 
Claim 4 – Marsh ‘410 teaches the method of Claim 1, wherein the method comprises a first primary deposition sub-cycle in which the substrate is alternately and sequentially contacted with a first reactant and a second reactant to form a chalcogenide material and a second dopant sub-cycle in which the substrate is contacted with the dopant precursor (PG 0018, order is Ge – Te – Sb; PG 0019, this order may be repeated as taught at PG 0019; either Ge or Sb can be considered a dopant for the other telluride; in view of PG 0036, In is substituted for Ge and would be the dopant for Sb - Te).
Claim 5 – Marsh ‘410 teaches the method of Claim 4, wherein the substrate is alternately and sequentially contacted with one or both of the first and second reactants and the dopant precursor in the dopant sub-cycle (PG 0018-0019).  
Claim 6 – Marsh ‘410 teaches the method of Claim 4, wherein the dopant sub-cycle is provided at one or more intervals in the method to obtain the desired dopant content in the doped chalcogenide film (PG 0018-0019)
Claim 7 – Marsh ‘410 teaches the method of Claim 4, wherein the dopant precursor comprises a halide precursor (PG 0036, indium halide).
Claim 8 – Marsh ‘410 teaches the method of Claim 1, wherein the first reactant is an alkyl silyl precursor and the second reactant is a metal halide precursor (PG 0024 and PG 0036, first and second precursors are arbitrary labeling; Sb and Te have alkylsilyl precursors, Sb and In have halide precursors; therefore Te can be labeled as first and Sb labeled as second to address the limitation).  
Claim 25 - Marsh ‘410 teaches the method of Claim 1, wherein the dopant precursor is an indium halide (PG 0036) but does not expressly teach an indium chloride.  Marsh ‘410 renders obvious the suitability of metal chlorides as deposition precursors (see e.g. PG 0024, SbCl3 and Ge(II)Cl2).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Marsh ‘410 to use an indium chloride as the indium halide discussed in the reference.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); indium and chlorides have independently been shown to be suitable for the performance of the invention.  See also MPEP 2144.07.
Claim 27 - Marsh ‘410 teaches the method of Claim 1, but does not expressly teach wherein the dopant precursor is an alkylsilyl or alkoxide compound (PG 0036, indium silyl compound is not necessarily an alkylsilyl compound).  Marsh ‘410 teaches at PG 0014 that substituted silyl ligands, e.g. trimethylsilane, are known to be suitable ligands for reactive metal precursors.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have used an indium alkylsilyl precursor in the deposition process, as Marsh ‘410 teaches the independent suitability of indium and trimethylsilane groups for the performance of the prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also MPEP 2144.07.
Claim 37 - Marsh ‘410 teaches the method of Claim 1, wherein an (Sb) metal chloride and/or Sb(OEt)3 is used in combination with one or more alkyl silyl precursors (PG 0024; the reactive/coreactive combination of Sb(OEt)3 and Sb(TMS)3 or either of SbCl3 or Sb(OEt)3 used with the tellurium alkylsilyl precursor reads on this limitation).  
Claim 54 - Marsh ‘410 teaches the method of Claim 1, wherein the multiple deposition cycles comprise an atomic layer deposition (ALD) process (PG 0025).  
Claim 55 – Marsh ‘410 teaches a cyclic vapor deposition method (Abstract, ALD) for forming a selector device (PG 0002, phase change memory; PG 0015 of specification, memory circuits are an express example of a selector device) comprising depositing a doped chalcogenide film comprising Sb-Te (PG 00 (PG 0018-0022, Ge-Sb-Te comprises Ge-Te and Sb-Te, where either Sb or Ge can be considered a dopant in the other binary film; see e.g. PG 0007 where any of the three deposited materials in a ternary system can be selected to be the lowest of the three by selection of X and Y stoichiometry values) on a substrate in a reaction chamber (PG 0018, substrate placed in ALD deposition chamber) by a process comprising multiple deposition cycles (PG 0009, PG 0019 for express teaching of repetitions) in which the substrate is alternately and sequentially contacted with each of a first reactant, a second reactant, and a third dopant precursor to form the doped chalcogenide film (PG 0020, 0021, 0022 each portion of the cycle comprises introduction of two reactant precursors each designed to deposit one element on the substrate; PG 0018, repetition of ALD cycles to obtain desired thickness; PG 0019-0022 each state that precursors may be separately 
Claim 57 - Marsh ‘410 teaches the process of Claim 55, wherein the two or more vapor-phase reactants comprise a first reactant and a second chalcogenide reactant (PG 0020-0022; six separate precursors are introduced into the chamber, two of which are tellurium precursors and thus chalcogenide reactants; as long as one of the two tellurium precursors is designated as the second chalcogenide reactant, any of the other precursors reads on the first reactant which does not exclude chalcogen reactants).
Claim 58 - Marsh ‘410 renders obvious the process of Claim 57, wherein alternately and sequentially contacting the substrate with two or more vapor-phase reactants and a third dopant precursor comprises:
pulsing the first reactant into the reaction chamber such that species of the first reactant are adsorbed on the substrate surface (adsorption on the surface is inherent in ALD, as the process operates on building up atomic monolayers and reacting them to build up film thicknesses; in the example posited as obvious for antimony – tellurium – indium in Claim 55, the second antimony precursor of PG 0021 can be held as the first reactant of the claim;
pulsing the second chalcogenide reactant into the reaction chamber such that it reacts with the species of the first reactant on the substrate surface to form a chalcogenide film (reaction with previously adsorbed species to form film layers is inherent in ALD as discussed above; in the example posited as obvious for antimony – tellurium – indium in Claim 55, the first tellurium precursor of PG 0022 can be held as the second chalcogenide reactant of the claim).  
Claim 60 - Marsh ‘410 teaches the process of Claim 58, additionally comprising purging the reaction space between pulsing the first reactant and pulsing the second chalcogenide reactant (PG 0018).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Marsh ‘410 as applied to claim 1 above, and further in view of Hunks ‘863 (U.S. Patent 8,709,863) and Ma ‘957 (U.S. PGPub 2009/0242957).
Claim 39 – Marsh ‘410 teaches the method of Claim 1, but does not teach or suggest wherein the dopant precursor is Si(OEt)4 (TEOS) or 1,2-bis(diisopropylamino)disilane (BTBAS).  Marsh ‘410 is drawn to the formation of phase change materials for use in e.g. phase change memory (PG 0002, 0006), It is known in the art of phase change memory, particularly GST thin films, allows for lower reset currents in the film, which allows for lower-temperature phase changes to occur (Hunks ‘863; see Column 1 Lines 38-55 and Column 18 Lines 1-6).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Marsh ‘410 to utilize silicon as a dopant in its GST thin film as suggested by Hunks ‘863, as Marsh ‘410 wants to make phase change memory materials from GST and Hunks ‘863 teaches that incorporation of silicon in GST films for use in phase change memory advantageously lowers their reset currents and allows for lower operation temperatures.  Ma ’957 is drawn to ALD processes (e.g. PG 0122) for forming memory devices (PG 0002, 0004) and further teaches that TEOS is a known ALD precursor for applying silicon to a surface film (PG 0122).  Ma ‘957 further teaches BTBAS as a known alternative precursor to TEOS at PG 0052.    Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Marsh ‘927 / Myo ‘812 to use TEOS or BTBAS as an ALD precursor as suggested by Ma ‘957, as Marsh ‘927 / Myo ‘812 is open to including silicon in a metal chalcogenide formed by an . 

Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh ‘410 as applied to claim 1 above, and further in view of Hunks ‘863 (U.S. Patent 8,709,863) and Myo ‘812 (U.S. PGPub 2005/0271812).
Claim 44 – Marsh ‘410 teaches the method of Claim 1, but does not teach or suggest wherein the dopant precursor is a plasma reactant.   It is known in the art of phase change memory, particularly GST thin films, allows for lower reset currents in the film, which allows for lower-temperature phase changes to occur (Hunks ‘863; see Column 1 Lines 38-55 and Column 18 Lines 1-6).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Marsh ‘410 to utilize silicon as a dopant in its GST thin film as suggested by Hunks ‘863, as Marsh ‘410 wants to make phase change memory materials from GST and Hunks ‘863 teaches that incorporation of silicon in GST films for use in phase change memory advantageously lowers their reset currents and allows for lower operation temperatures.  Myo ‘812 is drawn to ALD processes for forming controlled thin films on substrates (e.g. Figure 3 and PG 0048) and teaches that by controlling the process, concentrations may be desirably controlled (PG 0050).  Myo ‘812 further discusses the addition of dopants to ALD thin films (PG 0078, 0081), specifically plasma nitridation at PG 0079.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Marsh ‘410 / Hunks ‘863 to incorporate nitrogen into the GST film by plasma nitridation as suggested by Myo ‘812, as Hunks ‘863 teaches the 
Claim 45 – Marsh ‘410 / Hunks ‘863 / Myo ‘812 teach the method of Claim 44, wherein the plasma reactant provides nitrogen as a dopant (Myo ‘812 PG 0079).

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Marsh ‘410 as applied to claim 58 above, and further in view of Ishii ‘590 (U.S. PGPub 2012/0021590).
Claim 59 – Marsh ‘410 is limited to ALD processes where chemical pulses do not overlap.  Marsh ‘927 is drawn to forming metal chalcogenides, e.g. metal tellurides (PG 0007).  Ishii ‘590 is drawn to the formation of metal chalcogenides, e.g. metal tellurides (PG 0004, 0008) and discloses that ALD and pulse-CVD are both known methods for forming metal chalcogenide layers on substrates (PG 0004).  Ishii ‘590 further qualifies pulse-CVD at PG 0101, where one reactant is continuously introduced while a second reactant is intermittently pulsed.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Marsh ‘410 to use a pulse-CVD technique for metal chalcogenide deposition as suggested by Ishii ‘590, as Marsh ‘410 wants to form metal chalcogenide films by ALD and Ishii ‘590 teaches that pulse-CVD is a known alternative to ALD for metal chalcogenide formation.

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 08 JUN 2021, with respect to the rejection(s) of claim(s) 1-8, 37, 54, 55, 57, 58, and 60 under 35 U.S.C. 102 have 
In view of the amendment to the independent claims, Examiner finds that the cited examples of Marsh ‘410 do not anticipate the claimed films of Claims 1 and 55 (e.g. a binary or ternary chalcogenide with additional doping), as the only film expressly taught and demonstrated by in Marsh ‘410 is Ge-Sb-Te.  While this is a claimed ternary chalcogenide, Marsh ‘410 does not expressly teach doping it with another element as required by the claim.  However, Examiner notes that Marsh ‘410 (contrary to Applicant’s argument at Page 6) is not limited to Ge-Sb-Te films and is not even limited to ternary chalcogenides (PG 0036 renders obvious at least In-Sb-Te, Cu-Te, and Ge-S films).  The In-Sb-Te film of PG 0036 reads on Claims 1 and 55 using Sb-Te as a base film and considering In as a dopant (again, Examiner notes that the concentration of any particular element can be controlled by controlling the relative number of ALD cycles of the deposited elements, see e.g. PG 0007, PG 0018, PG 0026, and PG 0027).  Therefore, Examiner finds that Marsh ‘410 renders obvious the recited claims for this reason and the additional reasons stated above.
The remainder of Applicant's arguments filed 08 JUN 2021 have been fully considered but they are not persuasive.
Applicant argues (Pages 6-7) that Marsh ‘410 does not teach or suggest doped chalcogenides formed by the claimed method.  Examiner respectfully disagrees, referring to PG 0018-0022 and PG 0036 of Marsh ‘410.  PG 0018-0022 teach the introduction of six separate precursors, each introduced separately from each other (PG 0020-0022 specifically).  These precursors, never being introduced at the same time, 
Applicant argues (Page 6) that there is no teaching or suggestion that indium would be considered a dopant in an SbTe film.  Examiner respectfully disagrees, noting that the stoichiometry of individual elements in the ternary film can be desired to whatever levels are desired (e.g. PG 0007); therefore, selecting a low In concentration relative to SbTe would render the indium as a dopant in a predominantly SbTe composition.
Applicant argues (Page 7) that changing Marsh ‘410 to include doping would impermissibly change the mode of operation of Marsh ‘410.  Examiner respectfully disagrees, noting that Marsh ‘410 expressly teaches controlling the stoichiometry of the deposited composite material by controlling the relative number of ALD cycles of each element.  Introducing one particular element at a lower concentration than the others is firmly contemplated by Marsh ‘410 (see e.g. PG 0007, 0018, 0026-0027) and therefore is not a change of the mode of operation of the reference (since the reference expressly teaches control of elemental ratios).
Applicant argues (Page 8) that cited references addressing dependent claims do not address the deficiencies of Marsh ‘410 as discussed above.  Examiner maintains that the alleged deficiencies of Marsh ‘410 are in fact taught by the reference, and therefore additional references where cited are not required to address them further.
Applicant makes no specific argument to any claims other than Claims 1 and 55.  In the absence of separate arguments to the patentability of dependent claims, Examiner maintains the propriety of the rejections of the dependent claims as discussed above.

Conclusion                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/MICHAEL G MILLER/             Examiner, Art Unit 1712         
                                                 
/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712